The Circuit Judge charged the jury that the defendant, as master of the vessel, had a right to imprison the plaintiff if he had cause to suspect him of being engaged in the perpetration of what was a felony by the laws of the place where they were, or that he had violated the discipline of the vessel by using, surreptitiously and without consent, the property of the owners, or by taking on board and concealing passengers. without tne master’s consent, or by any act which endangered the .vessel or the voyage. The duty of the plaintiff as *258steward and cook was not only to avoid, but actually to prevent any act whereby the property and interests of the owners would be endangered, and the only question for the jury was to inquire if the master had used more force than was necessary, and done any act not called for in the performance of his duty.
There was a verdict for defendant.
It will be interesting to state that immediately after the trial the following correspondence took place between the judge and the governor of Virginia:
Judge’s Chamber, City Hall,
) New Yoek, June 12,-1846. j
To His Excellency the Governor of Virginia—
Sra: A suit was recently tried before me at the present nisi prius term of -the Supreme Court in my circuit, which induces me to address myself to you as the chief magistrate of Virginia.
It appeared on the trial that a colored man, by the name of James D. Lane, a native of this city, having a wife and child here, was, in the year 1843, tried and convicted of abducting two persons from your State, who were claimed to be slaves, for which he was sentenced to twelve years imprisonment in your penitentiary, where he is now confined.
■ It appeared also that another colored man was steward and cook on board the schooner Empire, a regular packet between this port and Norfolk, who, in February, 1843, was taken sick, and employed Lane to take his place for a single voyage. Lane had never been on that voyage before, and was ignorant of your laws. "While the schooner was lying at Norfolk, Lane was frequently visited by a negro of that place, with whom he became intimate, and who solicited Lane to bring that negro’s wife and child to New York with him. There was no pretence but that Lane had reason to believe the wife and child were slaves, and that it was against your laws for him to do so, but'it was evident that he did not know the conse*259quences of the act, and had yielded to the importunities of the husband and father, and to a feeling of compassion.
After the vessel was three days out on her return to this port, the woman and child were found concealed in a part of the vessel appropriated to the use of the cook, and Lane was immediately arrested and taken back to Norfolk, where he was thus tried and convicted.
The suit thus tried before me was brought in Lane’s name, by his friends here, against the master of the vessel for false imprisonment, and was sought to be maintained on the ground that it was not lawful to hold human beings in bondage— that Lane’s abduction of these persons could not be a felony, and that therefore the arrest by the captain was unjustifiable.
The jury were instructed that it was their duty to respect the institutions of Virginia, a part of which constituted the offense charged against Lane, felony, and if they believed Lane to have done the acts imputed to him, it was their duty to acquit the master in that suit. The jury did so promptly, and there the matter will doubtless end.
It is under these circumstances, with my feelings of compassion much awakened for the unfortunate condition of Lane himself, for an interesting wife and child whom he has left unprotected here, and for his connexions, who were represented on the trial to be highly respectable, that I am induced to suggest to you whether all the salutary purposes of his condemnation, whether as regards the admonition to him and to others against any repetition of the offense, or as regards the vindication of your sovereignty, have not been answered by the three years imprisonment to which he has already been subjected, and by the result of this trial.
Far be it from me to attempt to interfere in the administration of justice in a sister State, and I trust your excellency will hold me acquitted of any such presumption, and will rather regard me as one who, from his position, has become acquainted with circumstances of extenuation, of which the executive of your State must necessarily be ignorant, and is *260therefore a suppliant only that they may have their due weight with the pardoning power.
And if there are no facts in the case, unknown to -me, which mark it as one demanding vindictive punishment, that then I may farther he regarded as respectfully soliciting his release.
I am, with great respect,
Tour obedient servant,
J. W. EDMONDS.
Executive Department,
Richmond, Va., June 22, 1846.
1 j
Sir : The letter addressed by you to the governor, under-date of the 12th, was received here on the llth inst., the governor being absent, as he still is, but daily expected at the seat of government. His prompt attention will be given to the subject of your letter, there can bé no doubt, so soon as' he returns.
I am, very respectfully, '
Your obedient servant,
WM. H. RICHARDSON,
Sec’y Commonwealth.
The Hon. J. W. Edmonds, New Tork.-
Executive Department,
Richmond, Va., July 10, 1846.
1 )■
Sir: The governor has finally -considered the subject- of your letter addressed- to. him on the 12th ult., after having submitted it for-the advice of the-Council of State.
The offense -for which the convict Lane was condemned is one which the policy of our. laws require in-general should-be punished with rigor and severity. - This policy is the-more urgent in consequence of the immunity and protection which has been sometimes afforded to such criminals by the State authorities in the Northern- States, and ■ particularly in New' Tork. The attempt to recover damages in New Tork, from the captain of the vessel who manifested so commendable a ■spirit of respect for-our laws as to bring back the abducted-¡slaves, at great inconvenience, was calculated to- induce, a*261sti’onger disposition to let the law take its course in the case of Lane.
The executive, however, cannot be indifferent to an appeal for clemency coming from so high a source as the judge of a court which has so signally manifested its own respect for our rights, and has so firmly and effectually exerted its official influence and authority for the protection of one who was exposed to danger for obedience and regard to the rights of our citizens and the vindication of our laws. Strongly impressed with a desire to yield to such an appeal, from such a source, and relying upon the mitigating circumstances and other considerations stated by you, and especially on the assurance from you that the proceedings against the captain were instituted, not by Lane, but by others in his name, and hoping that the interposition of executive clemency, under the circumstances of this case, may exert a salutary moral influence on the public feeling in the Northern States, on subjects of this kind, the governor has granted a pardon to the prisoner.
I have the honor to be, very respectfully,
Your obedient servant,
WM. H. RICHARDSON,
Sec’y Commonwealth.
The Hon. J. W. Edmonds, New York.